Title: From Thomas Jefferson to Samuel Inglis, 13 October 1772
From: Jefferson, Thomas
To: Inglis, Samuel


                    
                        Dear Sir
                        Wmsbgh. Oct. 13. 1772.
                    
                    Your scruples on that part of the answer which denies your having in your hands effects of any the defendants except Messrs.  Conyngham and Nesbitt, are just. The circumstance of your holding any thing of Mr. McCaul’s was unknown to me. I now send you two answers. The one admits effects of Conyngham and Nesbitt and also of McCaul, and denies it as to the others. The other answer admits as to Conyngham and Nesbitt and is silent as to the others. Yet I must inform you that the latter is for that very reason insufficient. It may perhaps be looked over; but if excepted to, you must hereafter answer as to the other defendants and pay costs of the exceptions. You will use whichever you think proper. As to the answer of Messrs. Conyngham and Nesbitt I shall prepare such an one as can be drawn on the papers in my possession. This I will send you either during or immediately after the court: so that it cannot be sworn to and returned to me till the April court. In the mean time you know a motion is to be made during the present court to have the attached effects delivered up to the plaintiffs. Thus therefore I shall conduct myself unless you advise to the contrary. I shall first endeavor to get further time till the April court to file our answers. If that is granted it will stay all further proceeding till that time. If it is refused I will then plead to the jurisdiction of the court. The plea I know will be overruled, because our act of assembly gives express jurisdiction but it will give me an opportunity of urging the objections of Messrs. Conyngham and Nesbitt; and will answer the purpose of a dilatory so as to give us time for the return of the answers. The overruling the plea will be attended with an expence of £5. to Messrs. Conyngh. & Nesb. but that I expect is preferable to a delivery of the attached effects. Your particular answer you will be pleased to return by the earliest opportunity as I know not the day on which the motion will be made, and the want of it might involve you in the same difficulties which arise from a want of the answers of the other gentlemen. Your attendance in person I suppose would be inconvenient, and is not necessary. I am Dear Sir Your friend and sert.,
                    
                        Th: Jefferson
                    
                